internal_revenue_service number release date index number ------------------------------------------------------------ ------------------- ------------------------------------------------------------ ----------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b03 plr-119993-16 date date legend ------------------------- trust ------------------------------------------- x ------------------- year1 ------- year2 ------------ dear ------------- this responds to the letter dated date and related correspondence submitted on behalf of trust requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election under sec_663 of the internal_revenue_code facts trust files its federal_income_tax return on a calendar_year basis the trustee of trust made a distribution in the amount of dollar_figurex distribution within the first sixty-five days of year2 and intended to have the distribution considered to be paid or credited on the last day of year1 as permitted under sec_663 however due to inadvertence the trustee of trust did not timely make an election under sec_663 law and analysis plr-119993-16 sec_663 provides that in general if within the first days of any taxable_year of an estate or a_trust an amount is properly paid or credited such amount shall be considered paid or credited on the last day of the preceding_taxable_year sec_663 provides that sec_663 shall apply with respect to any taxable_year of an estate or a_trust only if the executor of such estate or the fiduciary of such trust as the case may be elects in such manner and at such time as the secretary prescribes by regulations to have sec_663 apply for such taxable_year sec_1_663_b_-2 of the income_tax regulations provides that if a_trust return is required to be filed for the taxable_year of the trust for which the election is made the election shall be made in the appropriate place on such return the election under sec_1_663_b_-2 shall be made not later than the time prescribed by law for filing such return including extensions thereof such election shall become irrevocable after the last day prescribed for making it sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time under the rules in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusion based solely on the information submitted and the representations made we conclude that trust has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 as a result trust is granted an extension of time of days from the date of this letter to file an election under sec_663 the election should be made by filing an income_tax return for year1 amended to include the election with the appropriate service_center a copy of this letter should be attached to the amended_return plr-119993-16 except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code in addition sec_301_9100-1 provides that the granting of an extension of time for making an election is not a determination that the taxpayer is otherwise eligible to make the election finally we express or imply no opinion concerning whether the distributions were property paid or credited and in the proper amounts this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office we are sending a copy of this letter to trust's authorized representatives the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination sincerely bradford r poston senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes cc
